659 So. 2d 370 (1995)
Samuel William BARR, Appellant,
v.
STATE of Florida, Appellee.
No. 94-28.
District Court of Appeal of Florida, Fifth District.
July 7, 1995.
Rehearing Denied August 30, 1995.
*371 James B. Gibson, Public Defender, and Nancy Ryan, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Kellie A. Nielan, Asst. Atty. Gen., Daytona Beach, for appellee.
GOSHORN, Judge.
Samuel William Barr appeals his convictions arising from his sexual abuse of his daughter. On review, we find that the trial court properly admitted the audiotape of a telephone conversation Barr held with his daughter because it was taped under the direction of a law enforcement officer as permitted by paragraph 934.03(2)(c), Florida Statutes (1993). We likewise find Barr had no reasonable expectation of privacy under article I, section 23 of the Florida Constitution. See Franco v. State, 376 So. 2d 1168 (Fla. 3d DCA 1979), cert. denied, 386 So. 2d 636 (Fla. 1980). Neither was it error to allow the jury to listen to the audiotaped conversation between Barr and his daughter during deliberations. See Baxter v. State, 375 So. 2d 16 (Fla. 2d DCA 1979), cert. denied, 383 So. 2d 1190 (Fla. 1980).
AFFIRMED.
COBB, J., concurs.
PETERSON, C.J., concurs without participation at oral argument.